Grant, C. J.
(dissenting). I cannot conclude that the statute covers a case like the present. The second paragraph of section 6831, 2 How. Stat., authorizes the issuing of an attachment upon an affidavit alleging—
“That he [the debtor] is about to remove any of his property from the county in which such application is made, or from the county where the defendant resides, with the like intent, or that he has removed or is about to remove himself or his property from the county, and refuses or neglects to pay or to secure the payment of the debt.”
The defendant was not removing this property from the county, but through the county, by means of a common carrier, in the usual course of trade. In my judgment, this statute only applies to property of a debtor having some permanent situs within the jurisdiction of the courts where the debtor resides or where the creditor resides. Its object evidently was to protect the creditor from danger of loss of the debt by such removal. The debt in this case was contested. It was unliquidated, if there was any debt at all. Plaintiff had made no demand for money damages. He demanded the second car load of wheat after the first one had been taken back because not in compliance with the contract. There was no evidence of fraud or attempt to defraud. There was no danger of any loss of the debt. Plaintiff tried to secure a trial of the cause within his own county by seizing the property in transit, and not in process of removal, within the fair interpretation to be given to the statute. We do not think the case of Johnson v. Lowry, 47 Ga. 560 (15 Am. Rep. 655), is in point. In that case the defendant was moving from one State to another, and in passing through an intermediate State his property was attached. *363The decision seems to be based largely, if not entirely, on the fact that the defendant was not a resident of the State, and upon the ground that “the law gives to every nonresident a locus in the county where he is found;” citing the statute of that State. The clause of the statute there referred to (Code 1868, § 1690), under which, evidently, the decision was rendered, provides:
“Transient persons, whose business or pleasure causes a frequent change of residence, and having no family permanently residing at one place in this State, shall be held and deemed, as to third persons, to be domiciled at such place as they at the time temporarily occupy.”
I do not wish to be understood as adopting the rule of that case. I very much doubt its soundness.
There is, in my judgment, another fatal objection to the plaintiff’s right of action. He had made no claim of a money demand against the defendant. Nothing had transpired between them to indicate that plaintiff intended to claim damages for the refusal to send the second load of wheat. A demand that defendant comply with his contract by sending a second load is not a demand for money, or any intimation, even, that money will be demanded. Plaintiff could only maintain this action by showing a refusal or neglect to pay the debt. Defendant had not •refused or neglected. How can it be said that a man has refused and neglected, when he has neither been asked to pay, nor even advised that money will be demanded ?
I think the judgment should be reversed.
Moore, J., concurred with Grant, O. J.